Exhibit 10.64

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 10, 2020 (the
“Effective Date”), is by and between CYTODYN INC., a Delaware corporation
(the “Company”) and SCOTT A. KELLY (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive as its Chief Medical
Officer, and the Executive desires to accept such employment, on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

ARTICLE 1

EMPLOYMENT; TERMINATION OF PRIOR AGREEMENT; TERM OF AGREEMENT

Section 1.1    Employment and Acceptance. During the Term (as defined in
Section 1.2), the Company shall employ the Executive, and the Executive shall
accept such employment and serve the Company, in each case, subject to the terms
and conditions of this Agreement.

Section 1.2    Term. The employment relationship hereunder shall be for the
period (such period of the employment relationship shall be referred to herein
as the “Term”) commencing on the Effective Date and ending upon the termination
of the Executive’s employment hereunder by either party hereto pursuant to the
terms of Section 4.1, Section 4.2, Section 4.3 or Section 4.4. In the event that
the Executive’s employment with the Company terminates, the Company’s obligation
to continue to pay, after the Termination Date (as defined in Section 4.3(b)),
Base Salary (as defined in Section 3.1(a)), Annual Bonus (as defined in
Section 3.1(b)) and other unaccrued benefits shall terminate except as may be
provided for in ARTICLE 4.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

TITLE; DUTIES AND OBLIGATIONS; LOCATION

Section 2.1    Title. The Company shall employ the Executive to render exclusive
and full-time services to the Company. The Executive shall serve in the capacity
of Chief Medical Officer (“CMO”), and at least initially also as the Chief
Business Development Officer (“CBDO”).

Section 2.2    Duties. Subject to the direction and authority of the Board of
Directors of the Company (the “Board”), the Executive shall have direct
responsibility for providing direction and leadership for the Company’s pipeline
and development programs in oncology and immunology for PRO 140. The Executive
will be actively engaged in assisting to define the overall business strategy
and direction for the Company’s clinical development plans, including strategic
development and implementation of clinical programs, collaboration with
strategic partners and further exploration of new and existing patent protection
for PRO 140 in oncology and immunology. The Executive will also have oversight
responsibilities for the Company’s Scientific Advisory Board. In addition,
Executive shall also serve as CBDO, with duties, authorities and
responsibilities commensurate with a Chief Business Development Officer at the
pleasure of the Board. The Executive shall report to, and be subject to the
lawful direction of the Chief Executive Officer (“CEO”). The Executive agrees to
perform to the best of Executive’s ability, experience, and talent those acts
and duties, consistent with the positions of CMO and CBDO, as the CEO shall from
time to time direct. The Executive will also report to the Board on such matters
as the Board may request or as directed by the CEO. The Executive agrees to
perform to the best of the Executive’s ability, experience, and talent those
acts and duties, consistent with the position of General Counsel, as the CEO
shall from time to time direct. During the Term, the Executive also shall serve
as a member of the Board and Chairperson upon appointment and thereafter at the
pleasure of the Board, and in such other positions or capacities as may, from
time to time, be reasonably directed by the CEO or the Board, including, without
limitation (subject to election, appointment, re-election or re-appointment, as
applicable) as (a) a member of the board of directors or similar governing body
of any of the Company’s subsidiaries or other Affiliates (as defined below),
(b) an officer of any of the Company’s subsidiaries or other Affiliates, and/or
(c) a member of any committee of the Company and/or any of its subsidiaries or
other Affiliates, in each case, for no additional compensation. As used in this
Agreement, “Affiliate” of any individual or entity means any other individual or
entity that directly or indirectly controls, is controlled by, or is under
common control with, the individual or entity.

 

2



--------------------------------------------------------------------------------

Section 2.3     Compliance with Policies, etc. During the Term, the Executive
shall be bound by, and comply fully with, all of the Company’s applicable
policies and procedures, including, but not limited to, all terms and conditions
set forth in the Company’s employee handbook, compliance manual, codes of
conduct and any other memoranda and communications applicable to the Executive
pertaining to any policies, procedures, rules and regulations, as currently in
effect and as may be amended from time to time. These policies and procedures
include, among other things and without limitation, the Executive’s obligations
to comply with the Company’s rules regarding confidential and proprietary
information and trade secrets.

Section 2.4     Time Commitment. During the Term, the Executive shall use the
Executive’s best efforts to promote the interests of the Company (including its
subsidiaries and other Affiliates) and shall devote all of the Executive’s
business time, ability and attention to the performance of the Executive’s
duties for the Company and shall not, directly or indirectly, render any
services to any other person or organization, whether for compensation or
otherwise, except with the CEO’s or Board’s prior written consent, provided that
the foregoing shall not prevent the Executive from (i) participating in
charitable, civic, educational, professional, community or industry affairs,
(ii) managing the Executive’s passive personal investments, or (iii) serving on
the board of directors (or similar governing bodies) of not more than two
(2) other corporations (or other business entities) that are not competitors of
the Company, its subsidiaries or any of its other Affiliates (as determined by
the CEO or the Board), so long as, in each case, such activities individually or
in the aggregate do not materially interfere or conflict with the Executive’s
duties hereunder or create a potential business or fiduciary conflict (in each
case, as determined by the CEO or the Board).

Section 2.5     Location. The Executive’s principal place of business for the
performance of the Executive’s duties under this Agreement shall be at the
principal executive office of the Company (currently located in Vancouver,
Washington), provided it is agreed that Executive may work remotely from
Atlanta, Georgia. Notwithstanding the foregoing, the Executive shall be required
to travel as necessary to perform the Executive’s duties hereunder.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

COMPENSATION AND BENEFITS; EXPENSES

Section 3.1     Compensation and Benefits. For all services rendered by the
Executive in any capacity during the Term (including, without limitation,
serving as an officer, director or member of any committee of the Company or any
of its subsidiaries or other Affiliates), the Executive shall be compensated
(subject, in each case, to the provisions of ARTICLE 4 below), as determined by
the Compensation Committee, as follows:

(a)    Base Salary. During the Term, the Company shall pay the Executive a base
salary (the “Base Salary”) approved by the Compensation Committee of the Board
(the “Compensation Committee”), which shall be subject to customary withholdings
and authorized deductions and be payable in equal installments in accordance
with the Company’s customary payroll practices in place from time to time. The
Executive’s Base Salary shall be subject to periodic adjustments as determined
by the Compensation Committee. As used in this Agreement, the term “Base Salary”
shall refer to Base Salary as may be adjusted from time to time.

(b)    Annual Bonus. For each fiscal year ending during the Term (beginning with
the fiscal year ending May 31, 2020, the Executive shall be eligible to receive
an annual bonus (the “Annual Bonus”) with a target amount equal to fifty percent
(50%) of the Base Salary earned by the Executive for such fiscal year (the
“Target Annual Bonus”). The actual amount of each Annual Bonus will be based
upon the level of achievement of the Company’s corporate objectives and the
Executive’s individual objectives established by the Compensation Committee for
the fiscal year with respect to which such Annual Bonus relates. The level of
achievement of the corporate objectives and the Executive’s individual
performance objectives for any fiscal year shall be determined by the
Compensation Committee. Each Annual Bonus for a fiscal year, to the extent
earned, will be paid in a lump sum at a time determined by the Company, but in
no event later than March 15 of the calendar year immediately following the year
in which such Annual Bonus was earned. Each Annual Bonus shall be payable, as
determined by the Compensation Committee, either in cash in full or fifty
percent (50%) in cash and (50%) in unrestricted shares under (and as defined in)
the Company’s 2012 Equity Incentive Plan (as it may be amended from time to
time, the “2012 Plan”), or any successor equity compensation plan as may be in
place from time to time (collectively with the 2012 Plan, the “Plan”), subject
to the

 

 

4



--------------------------------------------------------------------------------

availability of shares under the Plan. The Annual Bonus shall not be deemed
earned until the date that it is paid. Accordingly, in order for the Executive
to receive an Annual Bonus, the Executive must be actively employed by the
Company at the time of such payment. Any Annual Bonus paid to the Executive with
respect to the fiscal year ending May 31, 2020 shall be prorated based on the
number of days the Executive has been employed by the Company during the fiscal
year ended May 31, 2020 based on a 365-day fiscal year.

(c)    Equity Compensation. Executive was previously granted options to purchase
shares of the Company’s common stock pursuant to the terms of a stock option
agreement between the parties hereto entered into on the following dates, and
subject to the terms and conditions established within the Plan: April 10, 2017;
June 1, 2017; February 7, 2018; June 8, 2018; November 8, 2018; June 18, 2019;
September 12, 2019; October 7, 2019; and, December 19, 2019. During the Term,
and likewise subject to the terms and conditions established within the Plan and
separate Award Agreements (as defined in the Plan), the Executive also shall be
eligible to receive from time to time additional Options, Stock Appreciation
Rights, Restricted Awards or Other Stock-Based Awards (as such capitalized terms
are defined in the Plan), in amounts, if any, as determined by the Compensation
Committee.

(d)    Benefit Plans. The Executive shall be entitled to participate in all
employee benefit plans and programs (excluding severance plans, if any)
generally made available by the Company to senior leadership of the Company, to
the extent permissible under the general terms and provisions of such plans or
programs and in accordance with the provisions thereof. The Company may amend,
modify or rescind any employee benefit plan or program and/or change employee
contribution amounts to benefit costs without notice in its discretion.

(e)    Paid Vacation. The Executive shall be entitled to paid vacation days in
accordance with the Company’s vacation policies in effect from time to time for
its senior management.

Section 3.2    Expense Reimbursement. Subject to the requirements contained in
Section 5.17, the Company shall reimburse the Executive during the Term, in
accordance with the Company’s expense reimbursement policies in place from time
to time, for all reasonable out-of-pocket business expenses incurred by the
Executive in the performance of the Executive’s duties hereunder. In order to
receive such reimbursement, the Executive shall furnish to the Company
documentary evidence of each such expense in the form required to comply with
the Company’s policies in place from time to time.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

TERMINATION OF EMPLOYMENT

Section 4.1     Termination Without Cause.

(a)    The Company may terminate the Executive’s employment hereunder at any
time without Cause (other than by reason of death or Disability) upon written
notice to the Executive.

(b)    As used in this Agreement, “Cause” means: (i) a material act, or act of
fraud, committed by the Executive that is intended to result in the Executive’s
personal enrichment to the detriment or at the expense of the Company or any of
its Affiliates; (ii) the Executive is convicted of a felony; (iii) willful and
continued failure by the Executive to perform the duties or obligations
reasonably assigned to the Executive by the Board from time to time, which
failure is not cured upon ten (10) days’ prior written notice (unless such
failure is not susceptible to cure, as determined in the reasonable discretion
of the Board); or (iv) the Executive violates the Covenants Agreement (as
defined in Section 5.1 below).

(c)    If the Executive’s employment is terminated pursuant to Section 4.1(a),
the Executive shall, in full discharge of all of the Company’s obligations to
the Executive, be entitled to receive, and the Company’s sole obligation to the
Executive under this Agreement or otherwise shall be to pay or provide to the
Executive, the following:

(i) the Accrued Obligations (as defined in Section 4.3(b)); and

(ii) subject to Section 4.5 and Section 4.6, either:

(1) If prior to completion of a full year of employment, payments equal to four
(4) months of the Executive’s Base Salary at the rate in effect immediately
prior to the Termination Date (less applicable withholdings and authorized
deductions), to be paid in accordance with the Company’s customary payroll
practices, commencing on the first regular payroll date on or following the date
that is sixty (60) days following such termination of employment (the “Severance
Payments”); provided, however, that the Executive must have completed at least
180 days (six (6) months) of full-time continuous employment with the Company,
to be eligible for any Severance Payments hereunder; or

 

6



--------------------------------------------------------------------------------

(2) After one year of full-time continuous employment, the Severance Payments
shall consist of: (A) a lump sum payment equal to six (6) months of Executive’s
Base Salary at the rate in effect immediately prior to the Termination Date
(less applicable withholdings and authorized deductions) on the sixtieth (60th)
day following the Termination Date (or the next business day thereafter, but in
no event later that March 15th of the calendar year immediately following the
Termination Date); and (B) payments equal to six (6) months of Executive’s Base
Salary at the rate in effect immediately prior to the Termination Date (less
applicable withholdings and authorized deductions) to be paid in regular
installments corresponding with the Company’s regular payroll schedule, and
commencing on the first regular payroll date following the date that is one
hundred and eighty (180) days after the Termination Date.

Notwithstanding the foregoing, in no event shall the portion of the Severance
Payments described in clause (B) above exceed two times the lesser of (x) the
sum of the Executive’s annualized compensation based upon the Executive’s annual
salary in the year preceding the year in which the Executive’s employment is
terminated (adjusted for any increase during that year that was expected to
continue indefinitely if the Executive’s employment had not terminated) or
(y) the applicable dollar limit under Section 401(a)(17) of the Internal Revenue
Code for the calendar year in which the Executive’s employment is terminated.

(d)    Notwithstanding anything in Section 4.1(c) to the contrary, the Severance
Payments may be made, as determined by the Compensation Committee, in whole or
in part through the issuance of shares of the Company’s common stock, in each
case with a Fair Market Value (as defined in the Plan) equal to the amount to be
paid on the applicable date.

(e)    Unless the award agreement specifically provides otherwise, all stock
options and other awards that the Executive has been granted under the Plan as
of the date of this Agreement shall vest and, in the case of stock options or
like awards, become exercisable, to the extent not already vested and (if
applicable) exercisable, on the Termination Date, and (if applicable) shall
remain exercisable following termination to the extent provided in the award
agreement for such award.

 

7



--------------------------------------------------------------------------------

Section 4.2    Termination Without Cause or for Good Reason Within 12 Months
Following a Change in Control.

(a)    Provided that the Executive has completed 180 days of full-time
continuous employment with the Company, if, within twelve (12) months following
the occurrence of a Change in Control of the Company (as defined below), the
Executive’s employment hereunder is terminated without Cause (other than by
reason of death or Disability) or the Executive resigns for Good Reason, the
provisions of this Section 4.2 shall control instead of the provisions of
Section 4.1.

(b)    As used in this Agreement, “Change in Control” means:

(i) Any one person or entity, or more than one person or entity acting as a
group (as defined in Treasury Regulation Section 1.409A-3), acquires ownership
of stock of the Company that, together with stock previously held by the
acquiror, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the Company’s stock. If any one person or entity,
or more than one person or entity acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the Company’s stock, the acquisition of additional stock by the same person or
entity or persons or entities acting as a group does not cause a Change in
Control. An increase in the percentage of stock owned by any one person or
entity, or persons or entities acting as a group, as a result of a transaction
in which the Company acquires its stock in exchange for property, is treated as
an acquisition of stock; or

(ii) A majority of the members of the Company’s Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of
appointment or election; or

(iii) Any one person or entity, or more than one person or entity acting as a
group, acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by that person or entity or persons or
entities acting as a group) assets from the Company that have a total gross fair
market value equal to at least forty percent (40%) of the total gross fair
market value of all the Company’s assets immediately prior to the acquisition or
acquisitions. Gross fair market value means the value of the Company’s assets,
or the value of the assets being disposed of, without regard to any liabilities
associated with these assets. Notwithstanding anything in this clause (iii) to
the contrary, in no event shall a license of (or other similar transfer of
rights in) leronlimab be a change in the ownership of a substantial portion of
the Company’s assets

 

8



--------------------------------------------------------------------------------

In determining whether a Change in Control occurs, the attribution rules of Code
Section 318 apply to determine stock ownership. The stock underlying a vested
option is treated as owned by the individual who holds the vested option, and
the stock underlying an unvested option is not treated as owned by the
individual who holds the unvested option.

(c)    As used in this Agreement, “Good Reason” means the occurrence of any of
the following: (1) a material breach by the Company of the terms of this
Agreement; (2) a material reduction in the Executive’s Base Salary unless the
reduction is generally applicable to substantially all similarly situated
Company employees or is otherwise offset economically by increases in other
compensation or replacement plans or programs; (3) a material diminution in the
Executive’s authority, duties or responsibilities; or (4) a relocation by the
Company of the Executive’s principal place of business for the performance of
the Executive’s duties under this Agreement to a location that is anywhere
outside of a 50-mile radius of Vancouver, Washington; provided, however, that
the Executive must notify the Company within ninety (90) days of the occurrence
of any of the foregoing conditions that the Executive considers it to be a “Good
Reason” condition and provide the Company with at least thirty (30) days in
which to cure the condition. If the Executive fails to provide this notice and
cure period prior to the Executive’s resignation, or resigns more than six (6)
months after the initial existence of the condition, the Executive’s resignation
will not be deemed to be for “Good Reason.”

(d)    If Executive’s employment is terminated pursuant to Section 4.2(a) (i.e.,
the Executive’s employment hereunder is terminated without Cause (other than by
reason of death or Disability) within twelve (12) months following a Change in
Control of the Company, or the Executive resigns for Good Reason within twelve
(12) months following a Change in Control of the Company), the Executive shall,
in full discharge of all of the Company’s obligations to the Executive, be
entitled to receive, and the Company’s sole obligation to the Executive under
this Agreement or otherwise shall be to pay or provide to the Executive, the
following:

(i) the Accrued Obligations; and

(ii) subject to Section 4.5 and Section 4.6:

(A) the following payments (the “Enhanced Severance Payments”) (i) a lump sum
payment on the sixtieth (60th) day following the Termination Date (or the next
business day thereafter, but in no event later that March 15th of the calendar
year immediately

 

9



--------------------------------------------------------------------------------

following the Termination Date) in an amount equal to eight (8) months of the
Executive’s monthly Base Salary at the rate in effect immediately prior to the
Termination Date (less applicable withholdings and authorized deductions) and
(ii) payments equal to ten (10) months of the Executive’s monthly Base Salary at
the rate in effect immediately prior to the Termination Date (less applicable
withholdings and authorized deductions), to be paid on the first regular payroll
date following the date that is two hundred and seventy (270) days following the
Termination Date. Notwithstanding the foregoing, in no event shall the portion
of the Enhanced Severance Payments described in clause (ii) above exceed two
times the lesser of (x) the sum of the Executive’s annualized compensation based
upon the Executive’s annual salary in the year preceding the year in which the
Executive’s employment is terminated (adjusted for any increase during that year
that was expected to continue indefinitely if the Executive’s employment had not
terminated) or (y) the applicable dollar limit under Section 401(a)(17) of the
Internal Revenue Code for the calendar year in which the Executive’s employment
is terminated; and

(B) Unless the award agreement specifically provides otherwise, all stock
options and other awards that the Executive has been granted under the Plan as
of the date of this Agreement shall vest and, in the case of stock options or
like awards, become exercisable, to the extent not already vested and (if
applicable) exercisable, on the Termination Date, and (if applicable) shall
remain exercisable following termination to the extent provided in the award
agreement for such award.

For purposes of clarity, it is understood and agreed that the Enhanced Severance
Payments set forth in this Section 4.2 shall be in lieu of (and not in addition
to) the Severance Payments set forth in Section 4.1.

Section 4.3    Termination for Cause; Voluntary Termination.

(a)    The Company may terminate the Executive’s employment hereunder at any
time for Cause upon written notice to the Executive. The Executive may
voluntarily terminate the Executive’s employment hereunder at any time for any
reason or no reason as well, but is requested to provide ninety (90) days’ prior
written notice to the Company, if possible; provided, however, the Company
reserves the right, upon written notice to the Executive, to accept the
Executive’s notice of resignation and to accelerate such notice and make the
Executive’s resignation effective immediately, or on such other date prior to
the Executive’s intended last day of work as the Company deems appropriate. It
is understood and agreed that

 

10



--------------------------------------------------------------------------------

the Company’s election to accelerate the Executive’s notice of resignation shall
not be deemed a termination by the Company without Cause for purposes of
Section 4.1 or 4.2 of this Agreement or otherwise or constitute Good Reason for
purposes of Section 4.2 of this Agreement or otherwise.

(b)    If the Executive’s employment is terminated pursuant to Section 4.3(a),
the Executive shall, in full discharge of all of the Company’s obligations to
the Executive, be entitled to receive, and the Company’s sole obligation under
this Agreement or otherwise shall be to pay or provide to the Executive, the
following (collectively, the “Accrued Obligations”):

(i) the Executive’s accrued but unpaid Base Salary through the final date of the
Executive’s employment by the Company (the “Termination Date”), payable in
accordance with the Company’s standard payroll practices;

(ii) the Executive’s unused vacation as accrued in accordance with the Company’s
policies, if any);

(iii) expenses reimbursable under Section 3.2 above incurred on or prior to the
Termination Date but not yet reimbursed; and

(iv) any amounts or benefits that are vested amounts or vested benefits or that
the Executive is otherwise entitled to receive under any plan, program, policy
or practice (with the exception of those, if any, relating to severance) on the
Termination Date, in accordance with such plan, program, policy, or practice.

Section 4.4    Termination Resulting from Death or Disability.

(a)    As the result of any Disability suffered by the Executive, the Company,
upon five (5) days’ prior notice to the Executive, may terminate the Executive’s
employment under this Agreement. The Executive’s employment shall automatically
terminate upon the Executive’s death.

(b)    “Disability” means a determination by the Company in accordance with
applicable law that as a result of a physical or mental injury or illness, the
Executive is unable to perform the essential functions of the Executive’s job
with or without reasonable accommodation for a period of (i) ninety (90)
consecutive days; or (ii) one hundred twenty (120) days during any twelve
(12) month period.

(c)    If the Executive’s employment is terminated pursuant to Section 4.4(a),
the Executive or the Executive’s estate, as the case may be, shall be entitled
to receive, and the Company’s sole obligation under this Agreement or otherwise
shall be to pay or provide to the Executive or the Executive’s estate, as the
case may be, the Accrued Obligations.

 

11



--------------------------------------------------------------------------------

Section 4.5    Release Agreement. In order to receive the Severance Payments set
forth in Section 4.1 or to receive the Enhanced Severance Payments set forth in
Section 4.2 (as applicable, and, in each case, if eligible), the Executive must
timely execute (and not revoke) a separation agreement and general release (the
“Release Agreement”) in a customary form as is determined to be reasonably
necessary by the Company in its good faith and reasonable discretion; provided,
that the Company shall endeavor to provide the Executive with the form of
Release Agreement within three (3) days following the Termination Date. The
Severance Payments or the Enhanced Severance Payments, as applicable, are
subject to the Executive’s execution of such Release Agreement within twenty-one
(21) days of the Executive’s receipt of the Release Agreement and the
Executive’s non-revocation of such Release Agreement, if applicable.

Section 4.6    Post-Termination Breach. Notwithstanding anything to the contrary
contained in this Agreement, the Company’s obligations to provide the Severance
Payments or the Enhanced Severance Payments, as applicable, will immediately
cease if the Executive breaches any of the provisions of the Covenants
Agreement, the Release Agreement or any other agreement the Executive has with
the Company, or if any provision of those agreements is determined to be
unenforceable, to any extent, by a court or arbitration panel, whether by
preliminary or final adjudication.

Section 4.7    Removal from any Boards and Position. If the Executive’s
employment is terminated for any reason under this Agreement, the Executive
shall be deemed (without further action, deed or notice) to resign (i) if a
member, from the Board or board of directors (or similar governing body) of the
Company, any Affiliate of the Company or any other board to which the Executive
has been appointed or nominated by or on behalf of the Company and (ii) from all
other positions with the Company or any subsidiary or other Affiliate of the
Company, including, but not limited to, as an officer of the Company and any of
its subsidiaries or other Affiliates.

ARTICLE 5

GENERAL PROVISIONS

Section 5.1    Employee Inventions Assignment and Non-Disclosure Agreement. The
Executive acknowledges and confirms that the Employee Inventions Assignment and
Non-

 

12



--------------------------------------------------------------------------------

Disclosure Agreement executed by the Executive on April 15, 2020 (the “Covenants
Agreement”), the terms of which are incorporated herein by reference, remains in
full force and effect and binding on the Executive. The Covenants Agreement
shall survive the termination of this Agreement and the Executive’s employment
by the Company for the applicable period(s) set forth therein.

Section 5.2    Expenses. Each of the Company and the Executive shall bear
its/the Executive’s own costs, fees and expenses in connection with the
negotiation, preparation and execution of this Agreement.

Section 5.3    Key-Person Insurance. Upon the Company’s request, the Executive
shall cooperate (including, without limitation, taking any required physical
examinations) in all respects in obtaining a key-person life insurance policy on
the life of the Executive in which the Company is named as the beneficiary.

Section 5.4    Entire Agreement. This Agreement, the Indemnification Agreement
between the Executive and the Company effective April 10, 2017, as it may be
amended from time to time (the “Indemnification Agreement”), and the Covenants
Agreement contain the entire agreement of the parties hereto with respect to the
terms and conditions of the Executive’s employment during the Term and
activities following termination of this Agreement and the Executive’s
employment with the Company and supersede any and all prior agreements and
understandings, whether written or oral, between the parties hereto with respect
to the subject matter of this Agreement, the Indemnification Agreement, or the
Covenants Agreement. Each party hereto acknowledges that no representations,
inducements, promises or agreements, whether oral or in writing, have been made
by any party, or on behalf of any party, which are not embodied herein, or in
the Covenants Agreement. The Executive acknowledges and agrees that the Company
has fully satisfied, and has no further obligations to the Executive arising
under, or relating to, any prior employment or consulting arrangement or
understanding (including, without limitation, any claims for compensation or
benefits of any kind) or otherwise. No agreement, promise or statement not
contained in this Agreement, the Indemnification Agreement, or the Covenants
Agreement shall be valid and binding, unless agreed to in writing and signed by
the parties sought to be bound thereby.

 

13



--------------------------------------------------------------------------------

Section 5.5    No Other Contracts. The Executive represents and warrants to the
Company that neither the execution and delivery of this Agreement by the
Executive nor the performance by the Executive of the Executive’s obligations
hereunder, shall constitute a default under or a breach of the terms of any
other agreement, contract or other arrangement, whether written or oral, to
which the Executive is a party or by which the Executive is bound, nor shall the
execution and delivery of this Agreement by the Executive nor the performance by
the Executive of the Executive’s duties and obligations hereunder give rise to
any claim or charge against either the Executive, the Company or any Affiliate,
based upon any other contract or other arrangement, whether written or oral, to
which the Executive is a party or by which the Executive is bound. The Executive
further represents and warrants to the Company that the Executive is not a party
to or subject to any restrictive covenants, legal restrictions or other
agreement, contract or arrangement, whether written or oral, in favor of any
entity or person that would in any way preclude, inhibit, impair or limit the
Executive’s ability to perform the Executive’s obligations under this Agreement,
including, but not limited to, non-competition agreements, non-solicitation
agreements or confidentiality agreements. The Executive shall defend, indemnify
and hold the Company harmless from and against all claims, actions, losses,
liabilities, damages, costs and expenses (including reasonable attorney’s fees
and amounts paid in settlement in good faith) arising from or relating to any
breach of the representations and warranties made by the Executive in this
Section 5.5.

Section 5.6    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
nationally recognized overnight courier service (with next business day delivery
requested). Any such notice or communication shall be deemed given and
effective, in the case of personal delivery, upon receipt by the other party,
and in the case of a courier service, upon the next business day, after dispatch
of the notice or communication. Any such notice or communication shall be
addressed as follows:

 

If to the Company, to:    If to the Executive, to the address provided       on
Executive’s current Form W-4 on file with       the Company.

   CytoDyn Inc.       1111 Main Street, Suite 660       Vancouver, Washington
98660       Attn: Chief Executive Officer   

 

14



--------------------------------------------------------------------------------

Section 5.7    Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the state of Washington, without
regard to principles of conflicts of law. Any and all actions arising out of
this Agreement or Executive’s employment by the Company or termination therefrom
shall be brought and heard in the state and federal courts of the state of
Washington and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any such courts.

Section 5.8    Waiver. Either party hereto may waive compliance by the other
party with any provision of this Agreement. The failure of a party to insist on
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver of
any provision shall be construed as a waiver of any other provision. Any waiver
must be in writing.

Section 5.9    Severability. If any one or more of the terms, provisions,
covenants and restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated and the parties will attempt to agree upon a valid and enforceable
provision which shall be a reasonable substitute for such invalid and
unenforceable provision in light of the tenor of this Agreement, and, upon so
agreeing, shall incorporate such substitute provision in this Agreement. In
addition, if any one or more of the provisions contained in this Agreement shall
for any reason be determined by a court of competent jurisdiction to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed, by limiting or reducing it, so as to be enforceable to the
extent compatible with then applicable law.

Section 5.10    Counterparts. This Agreement may be executed in any number of
counterparts and each such duplicate counterpart shall constitute an original,
any one of which may be introduced in evidence or used for any other purpose
without the production of its duplicate counterpart. Moreover, notwithstanding
that any of the parties did not execute the same counterpart, each counterpart
shall be deemed for all purposes to be an original, and all such counterparts
shall constitute one and the same instrument, binding on all of the parties
hereto.

Section 5.11    Advice of Counsel. Both parties hereto acknowledge that they
have had the opportunity to seek and obtain the advice of counsel before
entering into this Agreement and have done so to the extent desired, and have
fully read the Agreement and understand the meaning and import of all the terms
hereof.

 

15



--------------------------------------------------------------------------------

Section 5.12    Assignment. This Agreement shall inure to the benefit of the
Company and its successors and assigns (including, without limitation, the
purchaser of all or substantially all of its assets) and shall be binding upon
the Company and its successors and assigns. This Agreement is personal to the
Executive, and the Executive shall not assign or delegate the Executive’s rights
or duties under this Agreement, and any such assignment or delegation shall be
null and void.

Section 5.13    Agreement to Take Actions. Each party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take all other actions, as may be reasonably necessary or
desirable in order to perform the Executive’s or its obligations under this
Agreement.

Section 5.14    No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this
Section 5.14 shall preclude the assumption of such rights by executors,
administrators or other legal representatives of the Executive or the
Executive’s estate and their assigning any rights hereunder to the person or
persons entitled thereto.

Section 5.15    Source of Payment. Except as otherwise provided under the terms
of any applicable Executive benefit plan, all payments provided for under this
Agreement shall be paid in cash from the general funds of the Company. The
Company shall not be required to establish a special or separate fund or other
segregation of assets to assure such payments, and, if the Company shall make
any investments to aid it in meeting its obligations hereunder, the Executive
shall have no right, title or interest whatever in or to any such investments
except as may otherwise be expressly provided in a separate written instrument
relating to such investments. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company and the Executive
or any other person. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right, without prejudice

 

16



--------------------------------------------------------------------------------

to rights which employees may have, shall be no greater than the right of an
unsecured creditor of the Company. The Executive shall not look to the owners of
the Company for the satisfaction of any obligations of the Company under this
Agreement.

Section 5.16    Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Compensation Committee to satisfy all obligations for the payment
of such withholding taxes. The Executive will be solely responsible for all
taxes assessed against the Executive with respect to the compensation and
benefits described in this Agreement, other than typical employer-paid taxes
such as FICA, and the Company makes no representations as to the tax treatment
of such compensation and benefits.

Section 5.17    409A Compliance. All payments under this Agreement are intended
to comply with or be exempt from the requirements of Section 409A of the Code
and regulations promulgated thereunder (“Section 409A”). As used in this
Agreement, the “Code” means the Internal Revenue Code of 1986, as amended. To
the extent permitted under applicable regulations and/or other guidance of
general applicability issued pursuant to Section 409A, the Company reserves the
right to modify this Agreement to conform with any or all relevant provisions
regarding compensation and/or benefits so that such compensation and benefits
are exempt from the provisions of Section 409A and/or otherwise comply with such
provisions so as to avoid the tax consequences set forth in Section 409A and to
assure that no payment or benefit shall be subject to an “additional tax” under
Section 409A. To the extent that any provision in this Agreement is ambiguous as
to its compliance with Section 409A, or to the extent any provision in this
Agreement must be modified to comply with Section 409A, such provision shall be
read in such a manner so that no payment due to the Executive shall be subject
to an “additional tax” within the meaning of Section 409A(a)(1)(B) of the Code.
If necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed until the first business
day of the seventh month following the Termination Date, and the first such
payment shall include the cumulative amount of any payments (without interest)
that would have been paid prior to such date if not for such restriction. Each
payment in a series of

 

17



--------------------------------------------------------------------------------

payments hereunder shall be deemed to be a separate payment for purposes of
Section 409A. In no event may the Executive, directly or indirectly, designate
the calendar year of payment. All reimbursements provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit. Notwithstanding
anything contained herein to the contrary, the Executive shall not be considered
to have terminated employment with the Company for purposes of Section 4.1 or
4.2 unless the Executive would be considered to have incurred a “separation from
service” from the Company within the meaning of Treasury Regulation
§1.409A-1(h). In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by
Section 409A or damages for failing to comply with Section 409A.

Section 5.18    280G Modified Cutback.

(a)    If any payment, benefit or distribution of any type to or for the benefit
of the Executive, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Parachute Payments”) would subject the Executive
to the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Parachute Payments shall be reduced so that the maximum amount of the Parachute
Payments (after reduction) shall be one dollar ($1.00) less than the amount
which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
after-tax value of amounts received by the Executive after application of the
above reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment and excise taxes applicable to such amount. Unless the
Executive shall have given prior written notice to the Company to effectuate a
reduction in the Parachute Payments if such a reduction is required, which
notice shall be consistent with the requirements of Section 409A to

 

18



--------------------------------------------------------------------------------

avoid the imputation of any tax, penalty or interest thereunder, then the
Company shall reduce or eliminate the Parachute Payments by first reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then reducing or eliminating accelerated vesting of
stock options or similar awards, then by reducing or eliminating any other
remaining Parachute Payments; provided, that no such reduction or elimination
shall apply to any non-qualified deferred compensation amounts (within the
meaning of Section 409A) to the extent such reduction or elimination would
accelerate or defer the timing of such payment in manner that does not comply
with Section 409A.

(b)    An initial determination as to whether (x) any of the Parachute Payments
received by the Executive in connection with the occurrence of a change in the
ownership or control of the Company or in the ownership of a substantial portion
of the assets of the Company shall be subject to the Excise Tax, and (y) the
amount of any reduction, if any, that may be required pursuant to the previous
paragraph, shall be made by an independent accounting firm selected by the
Company (the “Accounting Firm”) prior to the consummation of such change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company. The Executive shall be
furnished with notice of all determinations made as to the Excise Tax payable
with respect to the Executive’s Parachute Payments, together with the related
calculations of the Accounting Firm, promptly after such determinations and
calculations have been received by the Company.

(c)    For purposes of this Section 5.18, (i) no portion of the Parachute
Payments the receipt or enjoyment of which the Executive shall have effectively
waived in writing prior to the date of payment of the Parachute Payments shall
be taken into account; (ii) no portion of the Parachute Payments shall be taken
into account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code;
(iii) the Parachute Payments shall be reduced only to the extent necessary so
that the Parachute Payments (other than those referred to in the immediately
preceding clause (i) or (ii)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the auditor or tax counsel referred to in such
clause (ii); and (iv) the value of any non-cash benefit or any deferred payment
or benefit included in the Parachute Payments shall be determined by the
Company’s independent auditors based on Sections 280G and 4999 of the Code and
the regulations for applying those sections of the Code, or on substantial
authority within the meaning of Section 6662 of the Code.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

EXECUTIVE:     

COMPANY:

       

CytoDyn Inc.

   By:/s/ Scott A. Kelly                                             

By: /s/ Nader Pourhassan                                        

   Name: Scott A. Kelly     

Name: Nader Pourhassan, Ph. D.

   Title: Chief Medical Officer & Head of     

Title:   President & CEO

   Business Development        

 

20